Per Curiam:
A judgment confessed by a married woman was absolutely void at common law. The reason was that she possessed no power to contract. The legislation of this state for nearly fifty years has been in the line of emancipating married women from the shackles of the common law, and of conferring upon them, in many respects, the power of a feme sole in regard to the ownership and control of their property. We have followed this legislation with caution, enforcing it in a conservative manner, according to its spirit as well as its letter, yet taking care not *219to be in advance of it. Were we to go beyond the statutes, it would be legislation, and this we have carefully avoided.
The married persons’ property act of June 3,1887, extended the rights of married women far beyond any previous act. The language of this act is very broad, and was carefully considered in Real Estate Co. v. Roop, 132 Pa. 496, where it was held that it unfettered a married woman to a limited extent only, and did not clothe her with a general power to contract as a feme sole. It was there said in the opinion of the court: “ Viewed in this light, it unfetters a married woman.....for three purposes, viz.: (a) Where she engages in trade or business; (5) in the management of her separate estate; and (e) for necessaries. For any of these purposes she may bind herself and her estate or business by her contracts, and I have no doubt may lawfully confess a judgment.” In emancipating married women to this large extent from the rule of the common law, and clothing them with the power to contract for many purposes, their responsibilities are necessarily enlarged; and the old rule, which ignored their existence as a distinct entity from their husbands, must necessarily be modified to the extent of their changed relations. A married woman may now engage in business, and enter into contracts in regard to it, or the management of her separate estate, as fully as a feme sole. This extension of her powers necessarily involves the right to sue, and the liability to be sued; and when she may be sued she may confess judgment. In other words, as to every contract which she is authorized to make, her rights and responsibilities are those of a feme sole.
The present case involves the effect of a judgment confessed by a married woman. The record does not disclose the fact that the person who confessed the judgment was a feme covert. Nor is this defence taken by her. She does not complain of the judgment, which, it is not denied, was given for a full consideration. The question arises upon the distribution of the proceeds of the sale of real estate, and the objection to the judgment comes from a subsequent lien creditor. The ground of said objection was that the judgment, being that of a married woman, was null and void, because it did not show upon its face sufficient facts to bring" it within the exception of the married persons’ property act of 1887. *220This judgment is regular upon its face. There is nothing there to show that the defendant is a married woman. In Real Estate Co. v. Roop, we held that the judgment was regular upon its face, but we struck it off as to Mrs. Roop upon her application, on the ground that, “if not given as surety for her husband, it was given upon his importunity, and to aid him in his business, one of the very perils from which the law ought to protect a married woman.” In Baker v. Singer Co., 122 Pa. 363; Mahon v. Gormley, 24 Pa. 80, and most of the cases cited by appellant, the defence was taken by the married woman who had confessed the judgment or entered into the contract. In Hecker v. Haak, 88 Pa. 238, the judgment upon which the property was sold was entered by a justice of the peace against á married woman. In that case, the transcript showed that she was a married woman; that the summons was not served upon her; that she did not appear, and that her husband, only, appeared and said the amount was all right, upon which the magistrate entered judgment. This court very properly held that such a judgment was void, and that a sale under an execution issued thereon passed no title.
In the case in hand we have a judgment regular upon its face, given for a full consideration, and of which the defendant therein does not complain. Why should we set it aside in a collateral proceeding at the instance of a stranger to the judgment? The effect would be to take the money of one person and give it to another. There is no rule of public policy which requires this. We cannot say, since the act of 1887, that a judgment confessed by a married woman is void. At most, it is voidable, and may be set aside upon her application, where it is made to appear that it was not authorized by the act of 1887. But so general is her power to contract now, that her inability is the exception, rather than the rule.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.